The following opinion was filed June 24, 1935 :
Wickhem, J.
(dissenting). As I read the record, the conviction was predicated upon the view of the trial court that in the situation presented defendant was required, by the provisions of sec. 343.181, Stats., to notify the police “forthwith.” I think this an erroneous construction of the statute. The section designates no time within which such notification must be given, and upon familiar rules of construction should be held to require compliance within a reasonable time. The fact that there was no notification within two hours after the accident will not, as a matter of law, support the conclusion that more than a reasonable time elapsed. Since the case was tried upon a wholly different theory of liability, no purpose will be served by laboring this point.
The only other ground upon which the conviction can be urged to be sustainable would be that the evidence leads to the inference that defendant did not intend to report at all. This, was 'not the ground upon which the trial court relied, nor do I think the evidence would sustain such an inference. This is not an ordinary hit-and-run case. Defendant stopped his car, gave assistance, and only failed to gO' to the hospital because the car containing the victim drove off while he was locking his own car. The victim was not in condition to receive the information which defendant was required by statute to furnish either him or the police. He was not *587accompanied by anybody, in the statutory sense, and hence there was no occasion to give this information to the bystanders. The fact that defendant stopped and left his car in plain view of every one who had seen the accident, and that he actually was traced by information furnished to the police by some one who had taken his number, seems to me hardly consistent with the conclusion that defendant entertained the intent to conceal his identity. Certainly if this intent was present at all, it was entertained for the first time after defendant discovered that the car containing the victim had left for the hospital. A purpose conceived at this time to avoid his statutory duty must be inferred solely from lapse of time and the fact that there were police stations to which he could conveniently have made his report at an earlier time. Unless the delay in reporting be held to be unreasonable, the opportunity to report becomes immaterial and the delay cannot support an inference of intention not to report. If the delay was unreasonable, such an intent adds nothing to defendant’s criminal liability, although it might, for purposes of sentence, somewhat increase his culpability.
I am of the opinion that defendant is entitled to a new trial.
I am authorized to state that Mr. Justice Nelson concurs in this dissent.